Citation Nr: 1427284	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-23 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities.  

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

6.  Entitlement to disability ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities.

8.  Entitlement to a compensable disability rating for nephropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by Regional Offices (RO) of the Department of Veterans Affairs (VA).  A June 2009 rating decision denied service connection for PVD of the bilateral lower extremities, cataracts, and ED, and denied SMC for loss of use of a creative organ.  The June 2009 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned an initial 40 percent rating, granted service connection for peripheral neuropathy of the bilateral upper extremities and assigned an initial 10 percent rating, and granted service connection for nephropathy and assigned a noncompensable evaluation.  A June 2011 rating decision denied service connection for IHD.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that IHD, PVD of the bilateral lower extremities, ED, or cataracts is related to or aggravated by either the Veteran's service or his other service-connected disabilities.

2.  SMC based on the loss of use of a creative organ is not warranted because the claim for service connection for ED is being denied.

3.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral lower extremities do not approximate severe incomplete paralysis of the sciatic nerve.

4.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral upper extremities do not approximate moderate incomplete paralysis of the median nerve.

5.  The weight of the probative evidence indicates that the symptoms associated with nephropathy do not approximate constant albumin, recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema or hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IHD, PVD of the bilateral lower extremities, ED, or cataracts have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for SMC based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

5.  The criteria for a compensable rating for nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for IHD and PVD of the Bilateral Lower Extremities

The Veteran argues that he suffers from IHD as a result of his exposure to herbicides in Vietnam.  The Veteran additionally argues that he suffers from PVD of the bilateral lower extremities secondary to his service-connected diabetes mellitus.  The Board will discuss both of these claims together because both fail for the same reason: the evidence does not demonstrate the presence of the claimed disability.

With regard to the Veteran's claim of entitlement to service connection for IHD, the Board first acknowledges that the medical record demonstrates that the Veteran has received treatment for a cardiac condition.  The issue, however, is whether the Veteran suffers specifically from ischemic heart disease.  The Veteran was provided with an examination in November 2010, at which time the examiner diagnosed the Veteran with non-ischemic cardiomyopathy and indicated that there was no objective evidence to support a diagnosis of ischemic heart disease, providing evidence against this claim.  

In June 2011, a VA physician again reviewed the Veteran's claims file, noting that the evidence indicated that a cardiomyopathy and atrial fibrillation had been present since at least 1999.  The physician noted that the Veteran's diagnosis was non-ischemic cardiomyopathy.  The physician acknowledged that a February 2006 electrocardiogram test and perfusion study indicated that the Veteran had a septal infarct.  The physician indicated, however, that the finding could be a false positive; a catheterization study is considered to be a more sensitive study, and when such a study is normal, coronary artery disease cannot be diagnosed.  Additionally, as a possible explanation for the suggested septal infarct, the physician noted that it is possible to have an infarct in the setting of a significant cardiomyopathy due to small vessel disease of the heart.  Catheterization studies were normal on two occasions and the presumption by the treating physicians was that the Veteran's cardiomyopathy was non-ischemic.  Thus, the June 2011 physician concluded that the presence of IHD was less than likely based upon the definition of IHD requiring a disruption of the coronary blood flow.  There has been no documentation of CABG, angina, stents, or PCI to demonstrate that coronary artery disease was treated. 

With regard to the Veteran's claim of entitlement to service connection for PVD of the lower extremities, in January 2009, the Veteran indicated that he had not been diagnosed with this condition.  The Veteran was provided with an examination in April 2009, at which time the examiner found that the medical evidence of record did not support a finding of PVD.  With respect to the Veteran's accounts of leg cramping and pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms.  

With respect to the Veteran's lay statements regarding experiencing leg pain, leg cramping, and symptoms associated with his cardiac condition, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's claimed symptoms to determine whether the symptoms he experienced amounted to a disabilities for VA purposes.  As noted above, however, the evidence of record does not demonstrate that the Veteran suffers from IHD or PVD of the bilateral lower extremities.  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Furthermore, the Veteran has not demonstrated the expertise necessary to offer a probative opinion as to whether his cardiac symptoms are ischemic or non-ischemic in nature.  

The Board concludes that the preponderance of the evidence is against granting service connection for IHD or PVD of the bilateral lower extremities.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for ED and Cataracts

The Veteran argues that he suffers from ED secondary to either his service-connected diabetes mellitus or his prostate cancer, and from cataracts secondary to his service-connected diabetes mellitus.  The Board will discuss both of these claims together because both fail for the same reason: the evidence does not demonstrate a connection between the Veteran's claimed disability and his service-connected disabilities.

To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed with ED and cataracts, and he is service-connected for diabetes mellitus and prostate cancer.  Thus, both a current disability and a service-connected disability are shown.  What remains to be demonstrated, then, is a nexus, or connection, between the Veteran's service-connected diabetes mellitus and his ED and cataracts.  

In this regard, the Board full accepts the Veteran's contention that these problems could be caused by the service connected disabilities at issue.  The medical question is whether, in the Veteran's case, this has occurred. 

The Veteran underwent an examination in March 2009 addressing his cataracts.  After conducting an examination of the Veteran, the examiner noted that the Veteran's cataracts were nearly purely nuclear sclerotic in nature.  The examiner further noted that the Veteran had no significant background diabetic retinopathy.  The examiner found that the Veteran's cataracts were more or less consistent with the Veteran's age.  Thus, the examiner concluded that the Veteran's cataracts were less likely than not related to the Veteran's diabetes mellitus.

The Veteran underwent an examination in April 2009 addressing his ED.  After a physical examination of the Veteran, the examiner found that the Veteran's ED was less likely as not secondary to the Veteran's diabetes mellitus or prostate cancer therapy.  Instead, the examiner diagnosed the Veteran with ED secondary to treatment for coronary artery disease.  The Veteran indicated that he experienced ED since treatment for his coronary artery disease was initiated, providing some factual evidence against his own claim.  The Veteran reported that such symptoms occurred before his treatment for prostate cancer.  As a rationale for this opinion, the examiner noted that the Veteran's ED occurred after his diagnosis and treatment for coronary artery disease.

The Board has otherwise reviewed the record for medical evidence relating the Veteran's current ED and cataract disabilities to any of the Veteran's service-connected disabilities, and it has found none.  To the extent that the Veteran believes that his ED or cataract disabilities is related to his service-connected disabilities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of an ED or cataract disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's ED or cataract disability is related to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions.  The evidence does not support the finding of a nexus, or connection, between the Veteran's ED and cataracts and his service-connected disabilities.

The Board concludes that the preponderance of the evidence is against granting service connection for ED or cataracts.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC Based on Loss of Use of a Creative Organ

The Veteran has also claimed entitlement to SMC for loss of use of a creative organ.  SMC is a statutory award and is payable at a specified rate if the Veteran has suffered the anatomical loss or loss of use of one or more creative organs as a result of service-connected disability.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).  As discussed above, the Board has concluded that service connection for ED is not warranted.  Accordingly, entitlement to SMC is not warranted for loss of a creative organ because SMC is awarded solely for the effects of a service-connected disability.

Increased Ratings Generally

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Increased Rating for Peripheral Neuropathy

The Veteran contends that he is entitled to disability ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities and in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities.

The Veteran is currently in receipt of a 40 percent rating for each lower extremity under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, and 40 percent are assigned for incomplete paralysis that is mild, moderate, or moderately severe.  

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The Veteran is currently in receipt of a 10 percent rating for each upper extremity under Diagnostic Code 8515, which provides the rating criteria for paralysis of the median nerve.  Disability ratings of 10 percent, 20 percent, and 40 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe.  Disability ratings of 10 percent, 30 percent, and 50 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  Complete paralysis of the median nerve is rated 60 percent for the minor extremity and 70 percent for the major extremity, and it contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define terms such as "mild," "moderate," or "severe," as such terms are used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

The Veteran was provided with an examination in April 2009, at which time the Veteran indicated that his feet were numb, and they occasionally felt as if they were on fire.  The Veteran complained of cramps in his legs and imbalance when he walked.  In the lower extremities, there was a stocking pattern distribution of impaired monofilament light touch, vibration, and proprioception.  Ankle jerk and knee jerk were both 2+.  The impairment was moderately severe and had an impact on walking and climbing.  The diagnosis was polyneuropathy affecting the sciatic and sural nerves in the lower extremities.  In the upper extremities, the Veteran complained of weakness in his hands and an inability to open bottles.  Physical examination indicated that the Veteran had a mild weakness in his bilateral hand grip.  Primary sensation showed an impairment in vibratory sense, but there was only minimal impairment in monofilament light touch.  Reflexes were 2+.  The diagnosis was polyneuropathy affecting the median and ulnar nerves.  

In May 2010, the Veteran complained of numbness and a cold sensation in a stocking distribution in both feet.  The Veteran indicated that he had weakness of the lower extremities.  The Veteran's reflexes were within lower limits, but he had decreased sensation in the bilateral feet.

With regard to the Veteran's lower extremities, the Board finds that the Veteran's symptoms do not rise to the level of severe incomplete paralysis with marked muscle atrophy, as would be required for a greater rating under Diagnostic Code 8520.  No clinician has ever noted that the Veteran suffers from muscle atrophy, and no clinician has ever characterized the Veteran's symptoms as "severe."  

Furthermore, the Board finds that the Veteran's complaints, which primarily involve weakness and sensory impairment, do not rise to a severe level.  Accordingly, the Board finds that the Veteran's level of impairment is not more consistent with severe impairment of the sciatic nerve, and a greater rating under Diagnostic Code 8520 is not warranted 

With regard to the Veteran's upper extremities, the Board finds that the Veteran's symptoms do not rise to the level of moderate incomplete paralysis of the median nerve, as would be required for a greater rating under Diagnostic Code 8515.  A VA examiner noted that the Veteran had a "mild" weakness and an impairment in the vibratory sense of the upper extremities.  The Board finds that such complaints do not rise to a moderate level of incomplete paralysis, and no clinician has characterized the Veteran's symptoms in this way.  Accordingly, the Board finds that the Veteran's level of impairment is not more consistent with moderate impairment of the median nerve, and a greater rating under Diagnostic Code 8515 is not warranted.

It is important for the Veteran to understand that the Board has carefully considered the Veteran's accounts of the neuropathic symptoms that he has experienced.  If the problems he has cited were not considered, there would be no basis for the currently-assigned disability ratings.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 40 percent for peripheral neuropathy of the lower extremities and 10 percent for peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Nephropathy

The Veteran contends that he is entitled to a compensable disability rating for nephropathy, which is currently evaluated as a noncompensable complication of the Veteran's service-connected diabetes mellitus.  

Renal involvement in diabetes mellitus should be rated as renal dysfunction, as follows: a noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).

Diagnostic Code 7101, applicable to hypertension, provides for a 10 percent rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating applies to diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating applies to diastolic pressure predominantly 120 or more.  A 60 percent rating applies to diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Turning to the facts in this case, in February 2008, the Veteran's BUN was 24 mg/dl, creatinine was 1.3 mg/dl, and albumin was 3.5 gm/dl [the reference range for albumin was listed as 3.5-5.3 gm/dl].  In June 2008, the Veteran's BUN was 21 mg/dl and creatinine was 1.3 mg/dl.  In August 2008, the Veteran's BUN was 23-24 mg/dl and creatinine was 1.5 mg/dl.  In September 2008, the Veteran had albumin of 154.3 mg/l.  

In March 2009, the Veteran's blood pressure was 125/65 mmHg.  The Veteran was provided with a VA examination in April 2009, at which time laboratory tests revealed that the Veteran had BUN of 24 mg/dl and creatinine of 1.4 mg/dl.  The urinalysis was within normal limits.  The examiner diagnosed the Veteran with nephropathy as evidenced by an increase in microalbumin levels.  In April 2009, the Veteran's blood pressure was 125/65 mmHg.  In February 2010, the Veteran's blood pressure was 106/65 mmHg.  The Veteran had creatinine of 1.7 mg/dl.  In June 2010, the Veteran's blood pressure was 123/74 mmHg.  In July 2010, the Veteran's blood pressure was 104/46 mmHg.  In May 2011, the Veteran's blood pressure was 116/61 mmHg.  Laboratory findings from May 2011 indicated that the Veteran had BUN of 27 mg/dl and creatinine of 1.5 mg/dl.

Upon review of this evidence, the Board finds that a compensable rating is not warranted for the Veteran's nephropathy.  The Veteran has not demonstrated constant albumin.  A September 2008 laboratory test indicated that the Veteran had elevated albumin, but a February 2008 lab test indicated that the Veteran's albumin was within the reference range.  Nothing in the record after September 2008 has indicated that the Veteran has shown constant albumin.  Furthermore, the record does not show hyaline and granular casts or red blood cells.  The medical evidence of record does not show that the Veteran has suffered from transient or slight edema.  The Veteran has not demonstrated hypertension to an extent at least 10 percent disabling (that is, diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more).  Accordingly, a 30 percent disability rating is not warranted for the Veteran's nephropathy.

For similar reasons, a 60 percent disability rating is not warranted for the Veteran's nephropathy.  The record does not demonstrate the presence of constant albuminuria with some edema, a definite decrease in kidney function, or hypertension to an extent at least 40 percent disabling (that is, diastolic pressure predominantly 120 or more).  Similarly, an 80 percent rating is not warranted for the Veteran's nephropathy.  The record does not show the presence of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

For similar reasons, a 100 percent rating is warranted for the Veteran's nephropathy.  The Veteran does not require regular dialysis, nor does his nephropathy preclude more than sedentary activity from persistent edema and albuminuria, nor has his BUN level been more than 80mg%, nor has his creatinine been more than 8mg%, nor has the Veteran shown a markedly decreased function of kidney or other organ systems, especially cardiovascular, as a result of his nephropathy.

While the Board acknowledges the Veteran's elevated albumin reading from September 2008, it must also note that the Veteran has not received medical treatment addressing impaired kidney function at any time.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for nephropathy.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Ratings

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's neuropathy or nephropathy disabilities that would render the schedular rating criteria inadequate.  With respect to the Veteran's neuropathy, review of the record indicates that the Veteran's primary complaints related to sensory complaints and weakness.  The Board finds that the Veteran's neuropathic symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate weakness and sensory impairment associated with the affected nerves.  With respect to the Veteran's nephropathy, review of the record indicates that the Veteran's primary complaints related to the laboratory analyses of his urine.  The Board finds that such symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate abnormal laboratory findings associated with nephropathy.  

As such, there are no additional symptoms of the Veteran's neuropathy or nephropathy disabilities that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.


Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all required in a June 2010 letter with respect to his claim for service connection for IHD, and a December 2008 letter with respect to his other claims.  With regard to the issues of higher initial disability ratings for neuropathy and nephropathy, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with an eye examination in March 2009, a neurological examination in April 2009, an examination addressing his ED and PVD in April 2009, a cardiac examination in November 2010, and a re-examination of the claims file in June 2011.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In making this determination, the Board acknowledges the Veteran's complaint in August 2009 that the April 2009 examination addressing his PVD was inadequate because "it was not complete in nature."  The Veteran stated that there was no testing done to confirm that the Veteran did not have PVD, and the Veteran requested a full arteries and veins examination to confirm the examiner's findings.  

The Board disagrees, finding that the April 2009 examination was conducted by a nurse practitioner who carefully examined the Veteran physically and determined that further diagnostic testing was unnecessary in order to render a diagnosis.  The Veteran himself stated in January 2009 that he had never been diagnosed with PVD.  The findings are consistent with the post-service records as a whole, which simple fails to reveal this problem.     

The Board acknowledges that in August 2013, the Veteran's representative requested new VA examinations addressing his neuropathy and nephropathy, contending that the April 2009 VA examinations were too old.  The representative broadly asserted that the Veteran's disabilities were "worse than the current ratings show."  The Veteran's representative did not, however, make any specific contention as to how the Veteran's disabilities had worsened, nor did the representative identify any more recent treatment records that would suggest that the disabilities had worsened (VA treatment records through August 2011 have been associated with the claims file but do not show any treatment for neuropathy after May 2010; the medical evidence of record shows no evidence specifically addressing the Veteran's nephropathy).  The representative simply suggests that if the Board cannot grant the claim, it should remand; the representative does not specifically argue that the Veteran's conditions have actually worsened.  Indeed, it is unclear if the representative at this point was actually in communication with the Veteran.  Therefore, without a clear assertion that the Veteran's symptoms had worsened since the time of the last examination, the Board finds that a more current VA examination is not necessary to decide the claim.


ORDER

Service connection for IHD is denied.

Service connection for PVD of the bilateral lower extremities is denied.

Service connection for cataracts is denied.

Service connection for ED is denied.

SMC based on loss of use of a creative organ is denied.

Disability ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities are denied.

Disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities are denied.

A compensable disability rating for nephropathy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


